Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s supplemental amendment filed on 07 March 2022. Claim 9 has been canceled. Claims 1-4, 7-8, 10, and 15 have been amended. Claims 16-21 have been added. Claims 1-8 and 10-21 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 07 March 2022, with respect to the rejection of claims 1-11 and 15 under Li (Pub No. 20110034211) have been fully considered, but are moot in view of the new grounds of rejection.  A new ground of rejection is hereby presented in view of Chen (EP 2993869).
2.	In light of the previous claim objection, the Applicant has canceled claim 9 and amended claim 10 to overcome the objection. Therefore, the claim objection has been withdrawn. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, 10, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No. 20110034211) and in view of Chen (EP 2993869).
Referring to the rejection of claim 1, Li discloses a mobile terminal adapted to receive a memory card, the mobile terminal comprising: (See Li, para. 15)
a processing unit; (See Li, para. 15)
a screen; (See Li, para. 17)
an input interface; (See Li, para. 15)
and a card locking actuator configured to lock the memory card into the mobile terminal, wherein, the card locking actuator is controlled by the processing unit, and is configured to be locked when the mobile terminal is switched on; (See Li, para. 17-19, locking module)
and the processing unit is configured to lock the screen until a screen unlocking authentication procedure is performed by a user at the input interface. (See Li, para. 21-22 and 24, input password match)
However, Li fails to explicitly disclose a hardware card locking actuator comprising a lead screw or pneumatic cylinder for a memory card.
Chen discloses a terminal device and a method for fastening or unlocking a a functional card of the terminal device, which can fasten or unlock a functional card, and prevent the functional card from being randomly detached if lost or stolen.
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
Chen discloses and is configured to command unlocking of the hardware card locking actuator after the processing unit has detected that the screen unlocking authentication procedure has been performed by the user at the input interface (See Chen, para. 22, i.e.  when authentication information is correct, a processor 130 controls an extensible part 123 of a fastening apparatus 120 to stretch into the notch 111 to fasten the card container 110, or move away from the notch 111 to unlock the card container 110. In this manner, a functional card can be detached only when the authentication information is correct, and therefore, the functional card is prevented from being randomly detached.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li’s protecting a communication device modified with Chen’s terminal device and a method for fastening or unlocking a functional card of the terminal device, which can fasten or unlock a functional card, and prevent the functional card from being randomly detached if lost or stolen.
Motivation for such an implementation would prevent the SIM card (functional card) from being randomly detached or unlocked from the card container. (See Chen, para. 3-4)
Referring to the rejection of claim 2, (Li modified by Chen) discloses wherein the processing unit is further configured to command unlocking of the card locking actuator of the memory card only upon request by the user at a lock screen on the input interface. (See Li, para. 23-28)
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 3, (Li modified by Chen) discloses wherein the card locking actuator is further configured to be unlocked when the mobile terminal is switched off and wherein the processing unit is further configured to prevent switching off the mobile terminal when the screen is locked. (See Li, para. 39)
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 4, (Li modified by Chen) discloses wherein the card locking actuator is further configured to be locked when the mobile terminal is switched off. (See Li, para. 25 and 27)
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 5, (Li modified by Chen) discloses wherein the screen unlocking authentication procedure comprises an input of a predetermined code on the input interface. (See Li, para. 17-18)
Referring to the rejection of claim 6, (Li modified by Chen) discloses wherein the memory card is a SIM card. (See Li, para. 13)
Referring to the rejection of claim 7, (Li modified by Chen) discloses a method for controlling the extraction of a memory card from a mobile terminal, the mobile terminal comprising a screen and a card locking actuator configured to lock the memory card into the mobile terminal, the card locking actuator is controlled by a processing unit of the terminal, the method is performed when the screen of the mobile terminal is locked and comprises: (See Li, para. 17-19)
detecting at an input interface of the mobile terminal, a screen unlocking authentication procedure performed by a user; (See Li, para. 19, 23 prompt user input password )
and commanding by the processing unit, the unlocking of the card locking actuator when the screen unlocking authentication procedure is performed correctly. (See Li, para. 21-22 and 24 input password match)
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 8, (Li modified by Chen)discloses comprising requesting the screen unlocking authentication procedure with the user instructs unlocking the card locking actuator. (See Li, para. 32-36)
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 10, (Li modified by Chen) discloses a non-transitory computer-readable storage medium, storing instructions which, when executed by a processor, cause the processor to control the extraction of a memory card from a mobile terminal, (See Li, para. 15 and 17)
the mobile terminal comprising a screen and a card locking actuator configured to lock the memory card into the mobile terminal, the card locking actuator being controlled by the processor, and being performed when the screen of the mobile terminal is locked, wherein the processor is configured to perform: -3-Application No.: 16/772,494 Filing Date:June 12, 2020 (See Li, para. 17-19, locking module)
detecting at an input interface of the mobile terminal, a screen unlocking authentication procedure performed by a user. (See Li, para. 21-22 and 24, input password match)
However, Li fails to explicitly disclose a hardware card locking actuator comprising a lead screw or pneumatic cylinder for a memory card.
Chen discloses a terminal device and a method for fastening or unlocking  a functional card of the terminal device, which can fasten or unlock a functional card, and prevent the functional card from being randomly detached if lost or stolen.
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
Chen discloses and commanding by the processor, the unlocking of the hardware card locking actuator when the screen unlocking authentication procedure is performed correctly (See Chen, para. 22, i.e.  when authentication information is correct, a processor 130 controls an extensible part 123 of a fastening apparatus 120 to stretch into the notch 111 to fasten the card container 110, or move away from the notch 111 to unlock the card container 110. In this manner, a functional card can be detached only when the authentication information is correct, and therefore, the functional card is prevented from being randomly detached.) 
The rationale for combining Li in view of Chen is the same as claim 1.
Referring to the rejection of claim 15, (Li modified by Chen) discloses a mobile terminal adapted to receive a memory card, the mobile terminal comprising: (See Li, para. 15)
a processing unit; (See Li, para. 15)
a screen; (See Li, para. 17)
an input interface; (See Li, para. 15)
and card locking means for locking the memory card into the mobile terminal, wherein the card locking means is controlled by the processing unit and is configured to be locked when the mobile terminal is switched on; (See Li, para. 17-19)
and the processing unit is configured to lock the screen until a screen unlocking authentication procedure is performed by a user at the input interface. (See Li, para. 21-22 and 24, input password match)
However, Li fails to explicitly disclose a hardware card locking actuator comprising a lead screw or pneumatic cylinder for a memory card.
Chen discloses a terminal device and a method for fastening or unlocking  a functional card of the terminal device, which can fasten or unlock a functional card, and prevent the functional card from being randomly detached if lost or stolen.
Chen discloses a hardware card locking device controlled by a processing unit (See Chen, Fig. 1, i.e. card container comprising a SIM card, item 110 controlled by a processing device, i.e. processor, item 130)
Chen discloses and is configured to command unlocking of the card locking means after the processing unit has detected that the screen unlocking authentication procedure has been performed by the user at the input interface (See Chen, para. 22, i.e.  when authentication information is correct, a processor 130 controls an extensible part 123 of a fastening apparatus 120 to stretch into the notch 111 to fasten the card container 110, or move away from the notch 111 to unlock the card container 110. In this manner, a functional card can be detached only when the authentication information is correct, and therefore, the functional card is prevented from being randomly detached.) 
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 16, (Li modified by Chen) discloses wherein the hardware card locking actuator comprises a lead screw or pneumatic cylinder configured to displace a tray for the memory card. (See Chen, para. 29-31)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 17, (Li modified by Chen) discloses wherein, when locked by the hardware card locking actuator, the memory card cannot be removed from the mobile terminal without damaging the mobile terminal.  (See Chen, para. 27-28 and 42)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 18, (Li modified by Chen) discloses wherein the hardware card locking actuator comprises a lead screw or pneumatic cylinder configured to displace a tray for the memory card.  (See Chen, para. 29-31)
The rationale for combining Li in view of Chen is the same as claim 1.
Referring to the rejection of claim 19, (Li modified by Chen) discloses when locked by the hardware card locking actuator, the memory card cannot be removed from the mobile terminal without damaging the mobile terminal.  (See Chen, para. 27-28 and 42)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 20, (Li modified by Chen) discloses wherein the hardware card locking means comprises a lead screw or pneumatic cylinder configured to displace a tray for the memory card.  (See Chen, para. 29-31)
The rationale for combining Li in view of Chen is the same as claim 1.

Referring to the rejection of claim 21, (Li modified by Chen) discloses wherein, when locked by the hardware card locking means, the memory card cannot be removed from the mobile terminal without damaging the mobile terminal. (See Chen, para. 27-28 and 42)
The rationale for combining Li in view of Chen is the same as claim 1.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Pub No. 20110034211) and Chen (EP 2993869 A1) in further view of Lee al. (Pub No. 2016/0364564). Li and Chen disclose the claimed invention as described above, however, the combination of Li and Chen fail to disclose a fingerprint for screen unlocking authentication.  Lee et al. discloses a system and method for controlling lock-screen output. 
Referring to the rejection of claim 11, (Li and Chen modified by Lee et al.) discloses wherein the screen unlocking authentication procedure comprises a predetermined touch gesture on the input interface, wherein the input interface comprises a touch-sensitive screen. (See Lee et al., para. 65 and 71)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Li’s protecting a communication device and Chen’s terminal device and a method for fastening or unlocking a functional card of the terminal device, which can fasten or unlock a functional card, and prevent the functional card from being randomly detached if lost or stolen modified with Lee et al.’s system and method for controlling lock-screen output.
Motivation for such an implementation would prevent the SIM card (functional card) from being randomly detached or unlocked from the card container. (See Chen, para. 3-4)
Motivation for such an implementation would enable controlling a lock screen through the use of touching input gesture such as the fingerprint. (See Lee et al., Abstract)

Referring to the rejection of claim 12, (Li and Chen modified by Lee et al.) discloses wherein the screen unlocking authentication procedure comprises an input of a predetermined fingerprint on the input interface, wherein the input interface comprises a fingerprint scanner. (See Lee et al., para. 165)
The rationale for combining Li and Chen in view of Lee et al. is the same as claim 11.
Referring to the rejection of claim 13, (Li and Chen modified by Lee et al.) discloses wherein the screen unlocking authentication procedure comprises a presentation in front of the input interface of a predetermined face, wherein the input interface comprises a camera. (See Lee et al., para. 166)
The rationale for combining Li and Chen in view of Lee et al. is the same as claim 11.

Referring to the rejection of claim 14, (Li and Chen modified by Lee et al.) discloses wherein the memory card is an SD card. (See Lee et al., para. 223)
The rationale for combining Li and Chen in view of Lee et al. is the same as claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        June 4, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436